20 A.3d 1152 (2011)
206 N.J. 553
In the Matter of Erik MUELLER, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-127 September Term 2011, 068599
Supreme Court of New Jersey.
June 24, 2011.

ORDER
ERIK MUELLER of OCEAN, who was admitted to the bar of this State in 2000, having pleaded guilty in the United States District Court for the District of New Jersey to an information charging him with conspiracy to commit ware fraud, in violation of 18 U.S.C. § 1349, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), ERIK MUELLER is temporarily *1153 suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ERIK MUELLER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ERIK MUELLER comply with Rule 1:20-20 dealing with suspended attorneys.